DETAILED ACTION

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2, 11-15, 17-18 respectively of US Patent 11,405,722.

Regarding claim 1-20,
Instant Application
US Pat 11,405,722
1. An image capture device comprising: a front facing microphone configured to capture an audio signal, the front facing microphone co-located with at least one optical component; at least one non-front facing microphone configured to capture an audio signal; and a processor configured to: generate a forward facing beam using the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone; generate a non-rear facing beam using the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone; and output an output audio signal based on the forward facing beam and the non-rear facing beam.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device; capturing an audio signal from another microphone on the image capture device, the microphone and the other microphone being angularly offset from an optical axis of an optical component on the image capture device; applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects; generating an audio source facing beam from the audio signal captured by the audio source facing microphone and the audio signal captured by the other microphone; generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
2. The device of claim 1, wherein the at least one non-front facing microphone is a side microphone.
18. The method of claim 15, wherein the other microphone is a side microphone.
3. The device of claim 1, for the forward facing beam generation, the processor is further configured to: apply beamforming parameters to the audio signal captured by the front facing microphone, wherein the beamforming parameters account for body shadowing and delay effects.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device…applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects … generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
4. The device of claim 1, for the non-rear facing beam generation, the processor is further configured to: apply beamforming parameters to the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone, wherein the beamforming parameters account for body shadowing effects.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device…applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects … generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
5. The device of claim 1, for the non-rear facing beam generation, the processor is further configured to: apply beamforming parameters to the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone, wherein the beamforming parameters account for body shadowing effects and forego application of delays to the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device…applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects … generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
6. The device of claim 1, wherein the front facing microphone and the least one non-front facing microphone are relationally offset from an optical axis of the at least one optical component.
13. The device of claim 7, wherein the microphone and the other microphone are relationally offset from an optical axis of the at least one optical component.
7. The device of claim 1, wherein the front facing microphone and the least one non-front facing microphone are angularly offset from an optical axis of the at least one optical component.
14. The device of claim 7, wherein the microphone and the other microphone are angularly offset from an optical axis of the at least one optical component.
8. An image capture device comprising: a microphone configured to capture an audio signal, the microphone co-located with at least one optical component; another microphone configured to capture an audio signal; and a processor configured to: generate an audio source facing beam using the audio signal captured by the microphone and the audio signal captured by the another microphone; generate a non-rear facing beam using the audio signal captured by the another microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and output an output audio signal based on the audio source facing beam and the non- rear facing beam.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device; capturing an audio signal from another microphone on the image capture device, the microphone and the other microphone being angularly offset from an optical axis of an optical component on the image capture device; applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects; generating an audio source facing beam from the audio signal captured by the audio source facing microphone and the audio signal captured by the other microphone; generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
9. The device of claim 8, wherein the microphone is facing the audio source and the another microphone is a side microphone.
18. The method of claim 15, wherein the other microphone is a side microphone.
10. The device of claim 8, for the audio source facing beam generation, the processor is further configured to: apply beamforming parameters to the audio signal captured by the microphone and the audio signal captured by the another microphone, wherein the beamforming parameters account for body shadowing and delay effects.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device…applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects … generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
11. The device of claim 8, for the non-rear facing beam generation, the processor is further configured to: apply beamforming parameters to the audio signal captured by the microphone and the audio signal captured by the another microphone, wherein the beamforming parameters account for body shadowing effects.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device…applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects … generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
12. The device of claim 8, wherein the non-rear facing beam is generated from non-delayed versions of the audio signal captured by the microphone and the audio signal captured by the another microphone.
11. The device of claim 10, the processor further configured to: apply tuned beamforming parameters to the audio signal captured by the microphone and the audio signal captured by the other microphone to account for body shadowing effects and non-application of delay effects.
13. The device of claim 8, for the non-rear facing beam generation, the processor is further configured to: apply beamforming parameters to the audio signal captured by the microphone and the audio signal captured by the another microphone, wherein the beamforming parameters account for body shadowing forego application of delays to the audio signal captured by the microphone and the audio signal captured by the another microphone.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device…applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects … generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
14. The device of claim 8, for the non-rear facing beam generation, the processor is further configured to: apply beamforming parameters to the audio signal captured by the microphone and the audio signal captured by the another microphone, wherein the beamforming parameters account for body shadowing effects and non-application of delay effects.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device…applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects … generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam. 
17. The method of claim 15, wherein the non-rear facing beam is generated from the audio signal captured by the audio source facing microphone and the audio signal captured by the other microphone without application of delay effects.
15. The device of claim 8, wherein stereo audio is generated from the output audio signal.
12. The device of claim 7, wherein stereo audio is generated from an output audio signal.
16. The device of claim 8, wherein the microphone and the another microphone are relationally offset from an optical axis of the at least one optical component.
13. The device of claim 7, wherein the microphone and the other microphone are relationally offset from an optical axis of the at least one optical component.
17. The device of claim 8, wherein the microphone and the another microphone are angularly offset from an optical axis of the at least one optical component.
14. The device of claim 7, wherein the microphone and the other microphone are angularly offset from an optical axis of the at least one optical component.
18. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from a front facing microphone on an image capture device; capturing an audio signal from at least one non-front facing microphone on the image capture device; generating a forward facing beam from the audio signal captured by the front facing microphone and the audio signal captured by the non-front facing microphone; generating a non-rear facing beam from at least the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone; and outputting an output audio signal based on the forward facing beam and the non-rear facing beam.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device; capturing an audio signal from another microphone on the image capture device, the microphone and the other microphone being angularly offset from an optical axis of an optical component on the image capture device; applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects; generating an audio source facing beam from the audio signal captured by the audio source facing microphone and the audio signal captured by the other microphone; generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
19. The method of claim 18, for the non-rear facing beam generation, further comprising: applying beamforming parameters to the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone, wherein the beamforming parameters account for body shadowing effects.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device…applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects … generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.
20. The method of claim 18, for the non-rear facing beam generation, further comprising: applying beamforming parameters to the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone, wherein the beamforming parameters account for body shadowing effects forego application of delays to the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone.
15. A method for beamforming for wind noise optimized microphone placements, the method comprising: capturing an audio signal from an audio source facing microphone on an image capture device…applying tuned beamforming parameters to the audio signal captured by the other microphone to account for body shadowing and delay effects … generating a non-rear facing beam from at least the audio signal captured by the other microphone, wherein the non-rear facing beam leans more toward an audio source than away from the audio source; and outputting an audio signal based on the audio source facing beam and the non-rear facing beam.


Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming a broader version of the claims of the patent application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.

Allowable Subject Matter
Claim 3-5, 10-11, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, there is a non-transitory double patenting issues.
                                                                    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing US PG-Pub 2018/0084215 in view of Laaksonen US PG-Pub 2020/0382864.

Regarding claim 1 and 18, Jing teaches a front facing microphone configured to capture an audio signal, the front facing microphone co-located with at least one optical component (Fig. 4A & [0049]: having microphone at the front with the camera); at least one non-front facing microphone configured to capture an audio signal (Fig. 6A: microphone 610a not facing toward the front); and a processor configured to: generate a side facing beam using the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone (Fig. 4A & Fig. 7A & Fig. 7B-728a: generating a left side beam); generate a non-rear facing beam using the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone (Fig. 4A & Fig. 7A & Fig. 7B-782b: generating a right side beam); and output an output audio signal based on the forward facing beam and the non-rear facing beam (Fig. 4A & Fig. 7C: outputting the audio signal using the beams).
Jing failed to teach generate a forward facing beam.
However, Laaksonen teaches forward facing beam ([0034] & [0075]-[0077]: outputting front beam-110 and side beam-112 to used for outputting sounds).
Jing and Laaksonen are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because you can have microphones in different locations and create different beams based on adjusting delay between the microphones.

Regarding claim 8, Jing teaches a microphone configured to capture an audio signal, the microphone co-located with at least one optical component (Fig. 4A & [0049]: having microphone at the front with the camera); another microphone configured to capture an audio signal (Fig. 6A: microphone 610a not facing toward the front); and a processor configured to: generate a beam using the audio signal captured by the microphone and the audio signal captured by the another microphone (Fig. 4A & Fig. 7A & Fig. 7B-728a: generating a left side beam); generate a non-rear facing beam using the audio signal captured by the another microphone (Fig. 4A & Fig. 7A & Fig. 7B-782b: generating a right side beam); and output an output audio signal based on the audio source facing beam and the non- rear facing beam (Fig. 4A & Fig. 7C: outputting the audio signal using the beams).
Jing failed to teach generate an audio source facing beam and wherein the non-rear facing beam leans more toward an audio source than away from the audio source.
However, Laaksonen teaches generate an audio source facing beam and wherein the non-rear facing beam leans more toward an audio source than away from the audio source ([0034] & [0075]-[0077]: outputting front beam-110 and side beam-112 to used for outputting sounds and the side beam-112 more toward another source).
Jing and Laaksonen are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because you can have microphones in different locations and create different beams based on adjusting delay between the microphones.

Regarding claim 2 and 9, Jing teaches wherein the at least one non-front facing microphone is a side microphone (Fig. 6A-610a).

Regarding claim 6 and 16, Jing teaches wherein the front facing microphone and the least one non-front facing microphone are relationally offset from an optical axis of the at least one optical component (Fig. 1B & Fig. 4A & Fig. 6A: the microphones are offset relative to the camera [as the microphones are not on the same position]).

Regarding claim 7 and 17, Jing teaches wherein the front facing microphone and the least one non-front facing microphone are angularly offset from an optical axis of the at least one optical component (Fig. 1B & Fig. 4A & Fig. 6A: the microphones are offset relative to the camera [as the microphones are not on the same position]).

Regarding claim 15, Jing teaches wherein stereo audio is generated from the output audio signal (Fig. 4B & [0055]: stereo audio).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing US PG-Pub 2018/0084215 in combination with Laaksonen US PG-Pub 2020/0382864 in view of Ozawa US PG-Pub 2005/0140810.

Regarding claim 12, the combination teaches wherein the non-rear facing beam is generated from the audio signal captured by the microphone and the audio signal captured by the another microphone (Fig. 4A & Fig. 7A & Fig. 7B-782b: generating a right side beam);
The combination failed to explicitly teach non-delayed versions of the audio signal.
However, Ozawa teaches non-delayed versions of the audio signal (Fig. 5: when generating beam from mic array the first mic will have no delay).
The combination and Ozawa are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the first microphone of a beamformer does not need to be delayed as the rest of the microphones will be delayed based on the first to create the desired beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654